Per Curiam.
Gerald T. Leckband was charged by information with the crime of “Taking Motor Vehicle Without Permission op Owner.” The cause was tried to a jury, which found the defendant guilty as charged. From the judgment and sentence based upon the verdict, the defendant has appealed.
Appellant assigns error to the court’s instruction that the crime charged in the information constituted a felony. He contends that, since the information did not specify whether the appellant was charged under RCW 9.61.040 [cf. Rem. Rev. Stat., § 2659], the misdemeanor statute, or RCW 9.54.020 [cf. Rem. Rev. Stat., § 260.1-1], the felony statute, the trial court erred in refusing to permit the jury to decide whether the appellant was guilty of a felony or a misdemeanor.
For-the-reasons announced in In re Walder v. Belnap, 51 Wn. (2d) 99, 316 P. (2d) 119 (1957) (an opinion rendered by this court subsequent to the perfecting of this appeal), we find no merit in appellant’s contention.
*899The appellant was sentenced for a maximum term of twenty years. In In re Walder v. Belnap, supra, we held that the applicable-statute fixing the penalty is RCW,,9.92.010 [cf. Rem.,Rev. Stat., § 2265], which provides for a maximum imprisonment term of ten years.
The cause is remanded with instructions to vacate the judgment and sentence and to resentencé the appellant in accordance with the views herein expressed.